DETAILED ACTION
Claims 1-7, 9-10, and 15-19 were filed with the amendment dated 07/01/2022.  Claims 8, 11-14, and 20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the claim amendments, newly cited reference U.S. Pat. No. 6,571,831 (“Hart”) is being applied under 35 USC 102. 
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,571,831 (“Hart”).
With regard to claim 1, Hart discloses a flow rate regulator (1) comprising: a main body (2+4; col. 4, lines 1-13; a deformable O-rinq regulating body (5) ((col. 3, lines 40-41; col. 4, lines 23-25; col. 2, lines 51-54) arranged on an inflow side (see arrow at “FLOW DIRECTION” in Fig. 2) with respect to the main body (2+4); a control gap (6; col. 4, line 19) formed between the regulating body (5) and the main body (2+4); at least one drain opening (see annotated Fig. 2) arranged downstream (at bottom of 2+4) of the control gap (6) formed in the main body (2+4); the O-ring regulating body (5) being adapted to provide an inflow pressure dependent deformation (col. 2, lines 51-55) that defines a clear opening area of the control gap (6); the control gap (6) is divided into at least two separate regions (7 and 8) such that the O-rinq regulating body (5) is radially deformable in the at least two regions (7+8) (col. 4, line 67- col. 5, line 2: flow restrictor 5 “can be deformed simultaneously and synchronously in the direction of the regulating recesses provided on both sides” = regulating body 5 deforms radially because radially movement required in order to deform 5 into recesses 7 and 8) such that one of the two separate regions (7), which acts as a high-pressure region (7), regulates functioning of the flow rate regulator (1) at a high pressure (col. 4, lines 38-44) while another one of the two separate regions (8), which acts as a low-pressure region (8), regulates functioning of the flow rate regulator (1) at a low pressure (col. 4, lines 34-37).  
   

    PNG
    media_image1.png
    616
    746
    media_image1.png
    Greyscale

 With regard to claim 2, Hart discloses supporting elements (see annotated fig. 2) that divide the control gap (6) into the at least two separate regions (7+8) by the supporting elements (see annotated Fig. 2; see also annotated Fig. 1 to see the different regions) supporting the O-ring regulating body (5) at essentially zero inflow pressure (at zero inflow pressure, O-ring regulating body 5 would sit on supporting elements as shown in Fig. 2).  
With regard to claim 3, Hart discloses that the supporting elements (see annotated Fig. 2) are formed on the main body (2+4). 
With regard to claim 6, Hart discloses that the low-pressure region (8) is configured to be closed above a pressure threshold (col.  2, line 61-63: low pressure region rapidly closed; “pressure threshold” can be any threshold required to deform the body 5).
With regard to claim 9, Hart discloses that the supporting elements (see annotated Fig. 2) are part of an arrangement of protrusions and recessions forming a regulating profile (comparing Figs. 1 and 2; the supporting elements are adjacent 7 and the protrusions and recessions are formed by the circular shape formed by 8 as shown in Fig. 1) that defines, together with the O-ring regulating body (5), the control gap (6; see Figs. 1-2).
With regard to claim 10, Hart discloses that in the at least one low-pressure region (8), the regulating profile forms a trough with tilted side walls (the other side of the regulating profile is along 8, which has tilted side walls as shown by the angled walls of 4 that create the profile at 8, see annotated Fig. 2).
With regard to claim 15, Hart discloses that the drain opening (see annotated Fig. 2) has at least one of an essentially circular outer periphery or, in the low- pressure region, has an outer contour that describes a section of a circle which contains the drain opening (circular shape = essentially circular outer periphery; see col. 3, lines 28-33).

Allowable Subject Matter
Claims 4, 5, 7, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art fails to disclose or render obvious: “a distance (12) between supporting elements (10) defining the high-pressure region (8), with the distance (12) being measured within the high-pressure region (8), is smaller than a second distance (13) between supporting elements (10) defining the low-pressure region (9), with the second distance (13) being measured within the low-pressure region” (claim 4).  Hart is the closest prior art, but does not teach or suggest the supporting elements and distance as claimed.
The prior art also fails to disclose or render obvious: “wherein the high-pressure region (8) is configured to remain at least partially open at all pressures” (claim 5).  Hart is the closest prior art of record.  Hart teaches that the high-pressure region closes (col. 2, lines 63-64).
The prior art also fails to disclose or render obvious: “least one intermediate element (16) in the low-pressure region (9), the at least one intermediate element (16) is disposed which is dimensioned such that the at least one intermediate element (16) does not contact the O-rinq regulating body (2) below an intermediate pressure predetermined between the high and low pressures and the at least one intermediate element (16) supports the O-rinq regulating body (2) above the intermediate pressure” (claim 7).  Hart is the closest prior art of record.  Hart does not teach or suggest an intermediate element, nor would it have been obvious to modify Hart to add an intermediate element without improperly changing the principle of operation of Hart.
The prior art also fails to disclose or render obvious: “a control curve (22) of the flow rate regulator (1) is formed by a sum of at least a control curve (23) of the high-pressure region (8) and a control curve (24) of the low-pressure region (9), a maximum of the control curve (23) of the high-pressure region (8) lies at a pressure above a pressure of an intersection point (40) of the control curve (23) of the high-pressure region (8) with the control curve (24) of the low-pressure region (9), or a maximum of the control curve (24) of the low- pressure region (9) lies at a pressure below a pressure of an intersection point (40) of the control curve (23) of the high-pressure region (8) with the control curve (24) of the low-pressure region (9) or both” (claim 16).   Hart is the closest prior art of record.  Hart does not teach or suggest a control curve as claimed. 
Claims 17-19 depend from indicated allowable claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753